Citation Nr: 1030368	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-32 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at Auburn Memorial Hospital on February 7, 
2007.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from March 1954 to March 
1963.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2007 rating decision in which the VAMC in Canandaigua, 
New York, denied the Veteran's claim for payment or reimbursement 
for unauthorized medical expenses incurred at Auburn Memorial 
Hospital on February 7, 2007.  The Veteran filed a notice of 
disagreement (NOD) in May 2007, and the VAMC issued a statement 
of the case (SOC) in July 2007.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
September 2007.  

Although not reflected in his September 2007 substantive appeal, 
the Veteran apparently requested a Board hearing at the RO in 
Buffalo, New York.  In June 2009 correspondence, he withdrew his 
request for a hearing.  See 38 C.F.R. 
§ 20.704(e) (2009).

In July 2010, a Deputy Vice Chairman granted the Veteran's 
representative's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2009).

For the reasons expressed below, the matter on appeal is being 
remanded to the VAMC via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action, 
on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

In this case, the Veteran seeks reimbursement for unauthorized 
medical expenses incurred at Auburn Memorial Hospital on February 
7, 2007.  In his NOD and substantive appeal, the Veteran asserts 
that he was treated by Dr. Kooi at Auburn Memorial Hospital for 
gangrene of his foot and that he believed it was a life-
threatening condition; following this care, he underwent a 
surgical amputation at the VAMC in Syracuse, New York.  He 
contends that he would not have had to seek private treatment if 
he had received proper care at VA.  

Under pertinent legal authority, 38 U.S.C.A. § 1725 and § 1728 
provide for reimbursement for private medical care not authorized 
in advance by VA.  As regards the latter statue, although it 
appears that the VAMC adjudicated the claim under §1728 and its 
implementing regulation, 38 C.F.R. § 17.120 (as reflected in the 
July 2007 SOC), the Veteran does not contend, and the evidence 
does not show, that he has any service-connected disabilities or 
that he was participating in a rehabilitation program under 38 
U.S.C. Chapter 31.  Thus, the Veteran is not eligible for medical 
expense reimbursement under 38 U.S.C.A. § 1728.
 
The Veteran's claim should be considered under pertinent 
provisions of The Millennium Health Care and Benefits Act, Pub. 
L. 106-117, codified at 38 U.S.C.A. § 1725 (West 2002 & Supp. 
2009).  Under that statute-which also provides general authority 
for the reimbursement of non-VA emergency treatment-payment for 
emergency services may be made only if the conditions set forth 
in 38 C.F.R. § 17.1002 are met.  38 C.F.R. § 17.1002 requires, in 
relevant part, that: 

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part).

The VAMC apparently denied the Veteran's claim because the care 
rendered by Dr. Kooi at Auburn Memorial Hospital was non-emergent 
in nature.  The Board points out, however, that VAMC has not 
obtained, or attempted to obtain, the medical records from Dr. 
Kooi or Auburn Memorial Hospital, which have a direct bearing on 
this appeal.  VA has a duty to assist claimants in obtaining 
evidence not in the custody of a Federal department or agency.  
38 C.F.R. § 3.159(c)(1) (2009).  Hence, a remand is required so 
that these records can be requested.  

The VAMC should also obtain and associate with the claims file 
all outstanding VA treatment records.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  In this case, the 
Veteran reported that he received follow-up treatment at the 
Syracuse VAMC, and that he regularly receives treatment at the 
Canandaigua VAMC.  Hence, the RO must obtain any records of 
treatment for gangrene, to include surgical amputation, from the 
Syracuse and Canandaigua VAMCs, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

The Board further finds that additional notification action in 
connection with the claim on appeal is warranted.  

The VAMC sent the Veteran a VCAA notice letter in April 2007, 
however, only the first page of this letter has been associated 
with the claims folder and it does not meet the requirements set 
forth under the VCAA.  Notice requirements under the VCAA 
essentially require VA to notify a claimant of any evidence that 
is necessary to substantiate the claim(s), as well as the 
evidence that VA will attempt to obtain and which evidence he or 
she is responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As 
delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
after a substantially complete application for benefits is 
received,  proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim(s); (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim(s), in accordance with 38 C.F.R. § 
3.159(b)(1).

Hence, the VAMC should, through VCAA-compliant notice sent to the 
Veteran and his representative, give the Veteran another 
opportunity to present information and evidence pertinent to the 
claim on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice period).  
The VAMC should ensure that its letter to the Veteran meets the 
notice requirements of 38 C.F.R. § 3.159(b) and Pelegrini, and 
should specifically request that the appellant provide signed, 
current authorizations to enable it to obtain relevant treatment 
records from Dr. Kooi and Auburn Memorial Hospital.  

After providing the appropriate notice, the RO should obtain any 
additional evidence for which the appellant provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the VAMC should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claim on appeal (to include obtaining a 
medical opinion, if warranted).  The VAMC's adjudication of the 
claim should include consideration of pertinent provisions of The 
Millennium Health Care and Benefits Act, as codified at 38 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1002.

Accordingly, this matter is hereby REMANDED to the VAMC, via the 
AMC, for the following action:

1.  The VAMC should obtain from the Syracuse 
and Canandaigua VAMCs all records of 
evaluation and/or treatment for the Veteran's 
gangrene and follow-up surgical amputation.  
The VAMC must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  
All records/responses received should be 
associated with the claims file.  

2.  The VAMC should, through a VCAA-compliant 
notice sent to the Veteran and 
representative, request that the Veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for payment or reimbursement of 
unauthorized medical expenses incurred at 
Auburn Memorial Hospital on February 7, 2007.  
The VAMC should ensure that its letter to the 
Veteran meets the notice requirements of 38 
C.F.R. § 3.159(b) and Pelegrini, and should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to submit.  
The VAMC should also specifically 
request that the appellant provide 
signed, current authorizations to enable 
it to obtain all relevant treatment 
records from Dr. Kooi and Auburn 
Memorial Hospital.

The VAMC's letter should clearly explain to 
the Veteran that he has a full one-year period 
to respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the VAMC should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the VAMC 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be taken.

4.  To help avoid future remand, the VAMC 
must ensure that all requested actions have 
been accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
obtaining a medical opinion, if appropriate), 
the VAMC should adjudicate the claim for 
reimbursement of medical expenses in light of 
all pertinent evidence and legal authority, 
to include consideration of pertinent 
provisions of The Millennium Health Care and 
Benefits Act, as codified at 38 U.S.C.A. § 
1725 and 38 C.F.R. § 17.1002.

6.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes 
citation to and discussion of all additional 
legal authority considered (to include 38 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1002), as 
well as clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  The RO is reminded that 
this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

